


Exhibit 10.8

 

TAX-QUALIFIED

NUCLEAR DECOMMISSIONING

MASTER TRUST AGREEMENT

 

THIS TAX-QUALIFIED NUCLEAR DECOMMISSIONING MASTER TRUST AGREEMENT (the
“Agreement”), dated as of August 27, 2010, effective September 1, 2010, by and
between ZionSolutions, LLC (“ZionSolutions”), a limited liability company duly
organized and existing under the laws of the State of Delaware, having its
principal office at 423 West 300 South, Ste. 200, Salt Lake City, UT 84101, and
The Bank of New York Mellon, as Trustee, having its office at New York,  New
York (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, pursuant to that Asset Sale Agreement dated as of December 11, 2007, by
and among Exelon Generation Company, LLC (“ExGen”), ZionSolutions, and
ZionSolutions’ parent entities, EnergySolutions, LLC, and EnergySolutions, Inc.
(as amended, the “Asset Sale Agreement”) ExGen has agreed, subject to the terms
and conditions of the Asset Sale Agreement, to sell, assign, convey, transfer
and deliver all of its right, title and interest in the Zion Assets (as defined
in the Asset Sale Agreement) to ZionSolutions, and ZionSolutions has agreed,
subject to the terms and conditions of the Asset Sale Agreement, to assume and
discharge the Assumed Liabilities (as defined in the Asset Sale Agreement); and

 

WHEREAS, pursuant to the Asset Sale Agreement ZionSolutions is the owner in
whole or in part of each of the Plants (“Plant” shall mean each, and “Plants”
shall mean all, of the nuclear power plants listed on Schedule A attached to
this Agreement). Each unit of a multi-unit nuclear power plant site shall be
considered as a separate Plant for the purpose of this Agreement; and

 

WHEREAS, ExGen’s Amended and Restated Tax-Qualified Nuclear Decommissioning
Master Trust Agreement dated October 29, 2003 and effective November 1, 2003
(“ExGen Tax-Qualified Agreement”) provides for trusts for the purpose of
providing for the decommissioning of the Plants, which trusts include qualified
nuclear decommissioning funds under Section 468A of the Internal Revenue Code of
1986, as amended (the “Code”); and

 

WHEREAS, the trusts that are the subject of this Agreement (the “Tax Qualified
Trusts”) are intended by ZionSolutions to be maintained and to be and remain
qualified under Section 468A of the Code for the exclusive purpose of providing
for the decommissioning of the Plants described in Schedule A;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Asset Sale Agreement ExGen wishes to transfer to
ZionSolutions certain qualified nuclear decommissioning funds held under its
ExGen Tax-Qualified Agreement, and ZionSolutions has agreed to accept such
funds; and

 

WHEREAS, nothing in this Agreement is intended to conflict with or override the
applicable licenses or the applicable regulatory requirements of the NRC, the
Service and other regulators; and

 

WHEREAS, ZionSolutions wishes that the Trustee serve as trustee of the
Tax-Qualified Trusts.

 

NOW, THEREFORE, ZionSolutions has previously delivered Schedules to this
Agreement to the Trustee, and the Trustee acknowledges it will receive the funds
described thereon representing the initial funding of the Trusts with respect to
the Plants described or referenced on such Schedules;

 

TO HAVE AND TO HOLD THE SAME IN TRUST for the exclusive use and purpose and upon
the terms and conditions hereinafter set forth and as set forth in the Master
Terms for Trust Agreements (the “Master Terms”) appended hereto as Exhibit 1,
together with the proceeds and reinvestments thereof.

 

ARTICLE 1

PURPOSE OF THE TRUSTS

 

Section 1.01 Establishment of the Trusts. The Trustee has established and shall
hold a separate Tax-Qualified Trust for each Plant. The Trustee shall maintain
separate records for each Tax-Qualified Trust, and shall credit thereto its pro
rata share of all income of the Trust Fund and charge thereto its pro rata share
of all expenses) other than expenses attributable to a particular Plant which
shall be expenses charged to the Tax-Qualified Trust established for such Plant)
and any losses. Until otherwise instructed in writing by ZionSolutions, nothing
in this Agreement or in the Master Terms shall be deemed to require the Trustee
to segregate or invest separately assets of the Trusts, it being intended that
the assets of the Trusts may be maintained and invested and reinvested as a
common pool, but shall not be required to be so maintained or invested.

 

No part of the interest of a Tax-Qualified Trust in the common pool, nor any
right pertaining to such interest (including any right to substitute another
entity for that Tax-Qualified Trust as a participant in the common pool), may be
sold, assigned, transferred or otherwise alienated or disposed of by the
Tax-Qualified Trust to any other party. Any Tax-Qualified Trust may withdraw any
part or all of its commingled investments in the common pool at any time upon
written notice to the Trustee from ZionSolutions. Upon the withdrawal of the
entire interest of any Tax-Qualified Trust from the common pool, the common pool
will terminate. At that time, each Tax-Qualified Trust’s assets will be
segregated in a separate account and no further commingling will occur.
Notwithstanding

 

2

--------------------------------------------------------------------------------


 

the foregoing, the majority in interest of the remaining Tax-Qualified Trusts,
acting though their respective trustee within 60 days after the date of
withdrawal of a Tax-Qualified Trust, may agree by written agreement of their
respective Trustee to continue pooling their assets in the common pool. The
Master Trust shall be known as the Tax Qualified Nuclear Decommissioning Master
Trust for Zion Units 1 and 2.

 

Section 1.02. Purpose of the Trusts. The Qualified Funds are established for the
exclusive purpose of providing funds for the decommissioning of the Plants. The
assets in the Qualified Funds shall be used as authorized by Section 468A of the
Code and regulations thereunder. None of the assets of the Qualified Funds shall
be subject to attachment, garnishment, execution or levy in any manner for the
benefit of creditors of ZionSolutions or any other party.

 

Section 1.03. Contributions to the Funds. The assets of the Tax-Qualified Trusts
shall be transferred or contributed by ZionSolutions (or others approved in
writing by ZionSolutions) from time to time.

 

Section 1.04. Transferability.  ZionSolutions shall not transfer any interest in
a Tax-Qualified Trust without the prior written consent of ExGen and ComEd. The
interest of ZionSolutions in any Tax-Qualified Trust is not subject to the
claims of the creditors of ZionSolutionss; provided, however, that, subject to
Section 2.2(d) of the Master Terms, any creditor of ZionSolutions, as to which a
Disbursement Certificate for a Tax-Qualified Trust has been properly completed
and submitted to the Trustee, may assert a claim directly against such
Disbursement Certificate or the amount of such Trust available to pay costs
other than amounts then owing the Trustee under Section 3.2 of the Master Terms.

 

Section 1.05. Master Terms. In addition to the terms set forth in this
Agreement, the Tax-Qualified Trusts shall also be governed by the provisions of
the Master Terms. It is intended that the provisions of the Master Terms be
complementary to the terms of this Agreement, provided, however, that to the
extent that the terms of this Agreement are construed by a court of competent
jurisdiction or applicable governmental agency to be in conflict with the Master
Terms, the terms of this Agreement shall take precedence over the Master Terms.
Any term capitalized and not defined herein shall have the meaning set forth in
the Master Terms.

 

ARTICLE II

DISTRIBUTIONS

 

Section 2.01. Distributions. Upon receipt of written instructions from an
Authorized Officer in accordance with Article  2 of the Master Terms, the
Trustee shall distribute all or a portion of the Tax-Qualified Trust to
ZionSolutions, its affiliate, or a third party, subject to the applicable
limitations of Article 2 of the Master Terms.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

MISCELLANOUS

 

Section 3.01. Headings. The Section headings set forth in this Agreement are
inserted for convenience of reference only and shall be disregarded in the
construction or interpretation of any of the provisions of this Agreement.

 

Section 3.02. Particular Words. Any word contained in the text of this Agreement
shall be read as the singular or plural as may be applicable in the particular
context. Unless otherwise specifically stated, the word “person” shall be taken
to mean and include an individual, partnership, association, trust, company, or
corporation.

 

Section 3.03. Severability of Provisions. If any provision of this Agreement or
the Master Terms or its application to any person or entity in any circumstances
shall be invalid and unenforceable, the application of such provision to persons
and in circumstances other than those as to which it is invalid or
unenforceable, and the other provisions of this Agreement and Master Terms,
shall not be affected by such invalidity or unenforceability.

 

Section 3.04. Form and Content of Communications. The names of Authorized
Officers or other persons authorized to act on behalf of ZionSolutions shall be
certified to the Trustee by ZionSolutions. Until notified in writing to the
contrary, the Trustee shall have the right to assume that there has been no
change in the identity or authority of any person previously certified to it
hereunder.

 

Section 3.05. Delivery of Notices Under Agreement. Any notice required by this
Agreement to be given to ZionSolutions or the Trustee shall be deemed to have
been properly given when delivered in person or when mailed postage prepaid, by
registered or certified mail. Notices to ZionSolutions shall be address to:

 

ZIONSOLUTIONS, LLC

423 West 300 South

Suite 200

Salt Lake City, UT 84101

 

Notices to the Trustee shall be addressed to;

Glen R. Metzger, Vice President

BNY Mellon Asset Servicing

One Mellon Center

Room 151-1315

Pittsburgh, PA 15258-0001

 

Section 3.06. Successors and Assigns. Subject to the provisions of Sections 1.04
of this Agreement and 3.1 of the Master Terms, this Agreement shall be binding
upon

 

4

--------------------------------------------------------------------------------


 

and inure to the benefit of ZionSolutions, the Trustee, and their respective
successors and assigns.  Any corporation into which the Trustee may be merged or
with which it may be consolidated, or any corporation resulting from any merger
or consolidation to which the Trustee is a party, or any corporation succeeding
to the trust business of the Trustee, shall become the successor of the Trustee
hereunder, without the execution or filing of any instrument or the performance
of any further act on the part of the parties hereto.

 

Section 3.07. Third Parties. ComEd shall be a beneficiary of the provisions of
Section 3.11 of this Agreement; ExGen shall be a beneficiary of the the
provisions of Sections 2.1, 2.2, 2.4, and 2.7 of the Master Terms; and each of
ComEd and ExGen shall be a beneficiary of the provisions of Sections 1.04 and
3.07 of this Agreement and Sections 2.8 and 2.9 of the Master Terms.  Except as
expressly provided in the foregoing sentence and the Sections referred to
therein with respect to ComEd and ExGen, nothing expressed or implied in this
Agreement or in the Master Terms is intended, or shall be construed to confer
upon or give any person or entity other than ZionSolutions and the Trustee any
rights or remedies under or by reason of this Agreement. Each of ComEd and ExGen
shall have the right to enforce the provisions of Sections 1.04 and 3.11 of this
Agreement and this Section 3.07 and Sections 2.1, 2.2, 2.4, 2.7, 2.8 and 2.9 of
the Master Terms insofar as such Sections grant it rights under this Agreement.

 

Section 3.08. Counterparts of Agreement.  This Agreement has been executed in
counterparts, each of which shall be deemed to be an executed original.

 

Section 3.09. Governing Jurisdiction. The Trusts created hereunder are Illinois
trusts. All questions pertaining to the validity, construction, and
administration of the Tax-Qualified Trusts shall be determined in accordance
with the laws of the State of Illinois.

 

Section 3.10. Trust Fiscal Year. The accounting and taxable year for the Trusts
shall be the taxable year of ZionSolutions for federal income tax purposes. If
the taxable year of ZionSolutions shall change, ZionSolutions shall notify the
Trustee of such change and the accounting and taxable year of all Trusts must
change to the taxable year of ZionSolutions.

 

Section 3.11. Confirmation of Transfer. By separate written instrument, ComEd
has approved ExGen’s transfer of the qualified nuclear decommissioning funds
held under its ExGen Tax-Qualified Agreement to ZionSolutions under this
Agreement subject to (i) ComEd’s rights under Section 1.04 hereof to approve any
successor of a Tax-Qualified Trust, (ii) its right to receive any funds pursuant
to the provisions of Section 2.9 of the Master Terms, (iii) its right to approve
any amendment to Section 1.04 and 3.07 hereof and Section 2.8 and 2.9 of the
Master Terms and this Section 3.11 under Section 2.9 of the Master Terms, and
(iv) its rights under Section 3.07 of this Agreement to enforce its rights under
Sections 2.8 and 2.9 of the Master Terms, and 3.07 of this Agreement and this
Section 3.11. ComEd has also acknowledged its notice of the execution of the
Asset Sale Agreement and this Agreement.

 

5

--------------------------------------------------------------------------------


 

Section 3.12.  Representation.  Each party represents and warrants to the other
that it has full authority to enter into this Agreement upon the terms and
conditions hereof and that the individual executing this Agreement on its behalf
has the requisite authority to bind that party to this Agreement.  ZionSolutions
has received and read the “Customer Identification Program Notice”, a copy of
which is attached to this Agreement as Exhibit A.

 

IN WITNESS WHEREOF, the parties hereto, each intending to be legally bound
hereby, have hereunto set their hands and seals as of the day and year first
above written.

 

 

ZIONSOLUTIONS, LLC

 

 

 

By:

/s/ Brett Hickman

 

Name:

Brett Hickman

 

Title:

General Counsel & Secretary

 

 

 

THE BANK OF NEW YORK MELLON.

 

 

 

By:

/s/ Carol Condie

 

Name:

Carol Condie

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

Schedule A

 

The following is a list of nuclear power plants owned in whole or part by
ZionSolutions and trust funds covered by the Master Terms:

 

Plant

 

Trust Fund

 

 

 

Zion Unit 1

 

Zion Unit 1 Tax-Qualified Trust

 

 

 

Zion Unit 2

 

Zion Unit 2 Tax-Qualified Trust

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CUSTOMER IDENTIFICATION PROGRAM NOTICE

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, all financial institutions are required by law to obtain, verify and
record information that identifies each individual or entity that opens an
account.

 

What this means for you:  When you open an account, we will ask you for your
name, address, taxpayer or other government identification number and other
information, such as date of birth for individuals, that will allow us to
identify you.  We may also ask to see identification documents such as a
driver’s license, passport or documents showing existence of the entity.

 

8

--------------------------------------------------------------------------------

 

MASTER TERMS FOR

TRUST AGREEMENTS

 

Between

 

ZIONSOLUTIONS, LLC

 

and

 

THE BANK OF NEW YORK MELLON

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1: DEFINITIONS, NAME, AUTHORIZED ACTORS AND PURPOSE

1

 

 

 

1.1

Definitions

1

1.2

Names of Trusts

3

1.3

Purpose of Trust Agreements

3

 

 

 

ARTICLE 2: ESTABLISHMENT OF SEPARATE TRUSTS AND DISPOSITIVE PROVISIONS

3

 

 

 

2.1

Deferral of Trust Distributions

4

2.2

Payment of Nuclear Decommissioning Costs

4

2.3

[DELETED]

6

2.4

[DELETED]

6

2.5

Remittance and Payment of Taxes

6

2.6

Remittance of certain Taxes and expenses of ExGen Agreements

6

2.7

Time of Termination

7

2.8

Distribution of Trust Upon Termination

7

2.9

Alterations and Amendments

7

2.10

No Authority to Conduct Business

8

 

 

ARTICLE 3: GENERAL PROVISIONS RELATING TO THE TRUSTEE

8

 

 

3.1

Designation and Qualification of Successor Trustees

8

3.2

Compensation and Reimbursement

8

3.3

Transactions With Third Parties

9

3.4

Financial Statements

9

3.5

Tax Returns, Tax Information Returns and Other Reports

10

3.6

Nominees; Depositories

10

3.7

Future Orders

10

3.8

Appointment of Investment Manager

10

3.9

Use of Subordinated Trusts

11

3.10

Certain Duties and Responsibilities of the Trustee

12

3.11

Certain Rights of Trustee

13

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 4: TRUSTEE’S POWERS

14

 

 

4.1

Payment of or Provision for Expenses of Administration

14

4.2

Investment of Trust Fund: Prudent Investor Standard

14

4.3

Prohibited Investments

17

4.4

Management of Trusts

18

4.5

Extension of Obligations and Negotiation of Claims

18

4.6

[Deleted]

18

4.7

Foreign Custodians

19

4.8

Securities Lending

19

4.9

Retention and Removal of Professional Service Providers

19

4.10

Delegation of Ministerial Powers

19

4.11

Discretion in Exercise of Powers

19

 

ii

--------------------------------------------------------------------------------


 

MASTER TERMS FOR

TRUST AGREEMENTS

 

The following Master Terms for Trust Agreements (the “Master Terms”) shall apply
for purposes of the Tax-Qualified Nuclear Decommissioning Master Trust Agreement
by and between ZionSolutions, LLC (“ZionSolutions”) and the The Bank of New York
Mellon as Trustee (the “Trustee”), and for purposes of the Non-Tax Qualified
Nuclear Decommissioning Master Trust Agreement by and between ZionSolutions and
the Trustee.

 

Any terms capitalized but not defined herein shall have the same meanings as
assigned to such terms in the Trust Agreements or, if not in the Trust
Agreements, in the Asset Sale Agreement.

 

 

ARTICLE 1:  DEFINITIONS, NAME, AUTHORIZED ACTORS AND PURPOSE

 

1.1                               Definitions. For purposes of the Master Terms,
the following terms shall have the following meanings:

 

“Agreements,” and “Trust Agreements” shall mean and include the Tax-Qualified
Nuclear Decommissioning Master Trust Agreement and the Non-Tax Qualified Nuclear
Decommissioning Master Trust Agreement as they may from time to time be amended,
modified, or supplemented.

 

“Applicable Regulatory Requirements” shall mean laws, rules, regulations, orders
and license requirements of the United States of America or any state thereof in
which a Plant is located that are applicable to the retention, investment and
utilization of funds for the costs of the decommissioning of any Plant,
including, without limitation, rules, regulations and orders issued by the NRC
and any requirements set forth in the NRC-issued license to operate that Plant
and any amendments thereto.

 

“Asset Sale Agreement” shall mean that certain Asset Sale Agreement dated as of
December 11, 2007, as amended, by and among Exelon Generation Company, LLC,
ZionSolutions, LLC, EnergySolutions, LLC, and EnergySolutions, Inc.

 

“Authorized Officer” shall mean the chief financial officer, the chief
accounting officer, or the principal project management officer of ZionSolutions
or other responsible officer or employee of ZionSolutions.

 

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time, and the regulations promulgated thereunder.  “Section 468A” shall
mean that section of the Code, as it may be amended from time to time, and any
successor provision thereto, and the regulations promulgated thereunder. 
“Section 4951” shall mean that section of the Code, as it may be amended from
time to time, and any successor provision thereto, and the regulations
promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“ComEd” shall mean Commonwealth Edison Company, an Illinois corporation, and its
successors and assigns.  Such term shall include, for purposes of Section 2.8
hereof and Section 3.07 of the Trust Agreements (and Section 2.9 hereof, to the
extent that Section addresses amendments of Section 2.8 hereof or Section 3.07
of the Trust Agreements), the entity that is then responsible for effecting any
refunds to ratepayers as contemplated by the Order, dated December 20, 2000, and
Amendatory Order dated February 21, 2001, entered by the Illinois Commerce
Commission in Docket No. 00-0361, as such Orders may be amended, modified,
replaced or superceded by any subsequent Illinois Commerce Commission or
judicial order or any legislative enactment or provision.

 

“Data Providers” shall mean pricing vendors, brokers, dealers, investment
managers, subcustodians, depositories and any other person providing Market Data
to the Trustee.

 

“Data Terms Website” shall mean http://bnymellon.com/products/assetservicing/
performanceanalytics.html or any successor website the address of which is
provided by the Trustee to ZionSolutions.

 

“Disbursement Certificate” shall mean a document properly completed and executed
by an Authorized Officer substantially in the form of Exhibit A-1 or A-2 hereto.

 

“ExGen” shall mean Exelon Generation Company, LLC.

 

“Final Tax Liabilities” shall mean any and all tax liabilities of a
Tax-Qualified Trust determined to be owing but not paid out of the assets of
ExGen’s trust prior to the transfer of the assets of ExGen’s trust to the Trust.

 

“Final Tax Refunds” shall mean any and all tax refunds of a Tax-Qualified Trust
determined to be receivable but not collected by ExGen’s trust prior to the
transfer of the assets of ExGen’s trust to the Trust.

 

“Future Orders” shall mean any orders of applicable regulatory bodies, including
the NRC, and any Federal or state laws adopted, in connection with the
retention, investment and utilization of funds for the costs of the
decommissioning of any Plant.

 

“Losses” shall mean, collectively, losses, costs, expenses, damages, liabilities
and claims.

 

“Market Data” shall mean pricing or other data related to securities and other
assets.  Market Data includes but is not limited to security identifiers,
valuations, bond ratings, classification data, and other data received from
investment managers and others.

 

“Master Terms” shall mean these Master Terms for Trust Agreements.

 

“Non-Tax Qualified Trust” shall mean each, and “Non-Tax Qualified Trusts” shall
mean all, of the separate funds established for nuclear decommissioning, which
are not tax qualified under Section 468A.

 

2

--------------------------------------------------------------------------------


 

“NRC” shall mean the United States Nuclear Regulatory Commission and any
successor agency thereto.

 

“Plant” shall mean each, and “Plants” shall mean all, of the nuclear power
plants listed on the separate Schedules attached to the Trust Agreements, as
such Schedules may be supplemented from time to time by ZionSolutions by written
notice to the Trustee.  Each unit of a multi-unit nuclear power plant site shall
be considered as a separate Plant for the purposes of this Agreement.

 

“Qualified Costs” shall mean the costs incurred in the decommissioning of a
Plant (including, in the case of a multi-unit nuclear power plant site, any
related common facilities), to the extent that such costs may be paid out of a
Trust without contravening Applicable Regulatory Requirements.  For a
Tax-Qualified Trust, the applicable regulations will include the provisions of
Section 468A.

 

“Service” shall mean the Internal Revenue Service.

 

“Tax-Qualified Trust” shall mean each, and “Tax-Qualified Trusts” shall mean
all, of the separate funds established for nuclear decommissioning under
Section 468A.

 

“Trust” shall mean each, and “Trusts” shall mean all, of the funds created under
the Trust Agreements, as such Agreements may be supplemented from time to time
by ZionSolutions by written notice to the Trustee.

 

“Withdrawal Certificate” shall mean a document properly completed and executed
by an Authorized Officer substantially in the form of Exhibits B-1 and B-2
hereto.

 

“ZionSolutions” shall mean ZionSolutions, LLC.

 

1.2                               Names of Trusts.  Each Non-Tax Qualified Trust
created under the Non-Tax Qualified Nuclear Decommissioning Master Trust
Agreement shall be known as the “[Name of Plant] Non-Tax Qualified Trust.” 
Non-Tax Qualified Trusts, collectively, shall be known as the “Non-Tax Qualified
Trust Funds.”    Each Tax-Qualified Trust created under the Tax-Qualified
Nuclear Decommissioning Master Trust Agreement shall be known as the “[Name of
Plant] Tax-Qualified Trust”, collectively, shall be known as the “Tax-Qualified
Trust Funds.”

 

1.3                               Purpose of Trust Agreement.  The purpose of
this Trust Agreement is to provide funds for the contemplated decommissioning of
the Plants listed on the separate Schedules attached hereto, and to comply with
Applicable Regulatory Requirements.  Tax-Qualified Trusts shall constitute
“nuclear decommissioning reserve funds” within the meaning of Section 468A, and
the assets of the Tax-Qualified Trusts must be used as authorized by
Section 468A.

 

ARTICLE 2: 
ESTABLISHMENT OF SEPARATE TRUSTS AND DISPOSITIVE PROVISIONS

 

The Trustee shall manage, invest, reinvest and, after payment of the expenses
described in Section 4.1 hereof, distribute each Trust as follows:

 

3

--------------------------------------------------------------------------------


 

2.1                               Deferral of Trust Distributions.  For each
month in which ZionSolutions fails to achieve any Site Restoration Milestone by
the applicable date determined in accordance with the Lease Agreement (as
extended, if applicable, by any conditions of Force Majeure or Schedule
Extension Conditions) as evidenced by a certificate and sworn statement of an
Authorized Officer presented to the Trustee, the Trustee shall defer a portion
of the aggregate receivables otherwise available to be disbursed to
ZionSolutions or its affiliates (“Receivables”) from the Trusts by a sum equal
to the lesser of (a) $5,000,000 (pro rated if the failure to achieve a Site
Restoration Milestone continued for a period of less than 30 days since it first
occurred or since the date of the previous reimbursement request) or (b) the
amount of the Receivables requested in the pending Disbursement Certificate or
Withdrawal Certificate.  ZionSolutions shall indicate in such certificate the
amount to be deferred.  Such monthly deferrals of Receivables shall continue
(and any such deferred Receivables shall not be submitted for reimbursement from
the Trust) until completion of the applicable Site Restoration Milestone, as
evidenced by a subsequent certificate and sworn statement of an Authorized
Officer, at which time such Receivables that have been deferred in accordance
with this Section 2.1 may be disbursed, without interest, from the Trusts,
subject to any other applicable limitation.  Disbursements to third parties that
are not affiliates of ZionSolutions, or reimbursement of Qualified Costs
actually incurred by ZionSolutions and paid to third parties not affiliated with
ZionSolutions, shall be not be affected by this provision, and, except as
otherwise provided in this Agreement, nothing shall restrict distributions from
the Trusts to meet such obligations.  In addition to the foregoing limitations
on disbursements from the Trust, the Trustee shall not make a disbursement from
the Trusts (unless authorized in writing by ExGen) if, as evidenced by a
certificate and sworn statement from an Authorized Officer presented to the
Trustee (a) immediately prior to such requested disbursement, Costs to
Completion exceed Projected NDT Value or (b) after giving effect to such
requested disbursement, Costs to Completion will exceed Projected NDT Value,
unless, in the case of either clause (a) or (b), ZionSolutions has certified
that it has complied with all applicable requirements of Section 6.21 of the
Asset Sale Agreement. The Trustee shall be under no duty to inquire into the
correctness or accuracy of matters contained in a certificate presented pursuant
to the provisions of this Section unless representatives of the Trustee then
approving any withdrawal or disbursement based on such certificate have actual
knowledge of the falsity of any statements made therein.

 

2.2                               Payment of Nuclear Decommissioning Costs.

 

(a)                                 Subject to the restrictions contained in
Sections 2.1 and 2.2(d), the Trustee shall make payments of Qualified Costs in
accordance with the following procedures:

 

(i)                                     Disbursements to Third Parties.  The
Trustee shall make payments of Qualified Costs to any person (other than
ZionSolutions) for goods provided or labor or other services rendered to
ZionSolutions in connection with the decommissioning of a Plant as described in
a Disbursement Certificate.

 

(ii)                                  Reimbursement.  The Trustee shall make
payments to ZionSolutions in reimbursement of Qualified Costs actually incurred
by

 

4

--------------------------------------------------------------------------------


 

ZionSolutions or incurred and paid by ZionSolutions to any other person as
described in a Withdrawal Certificate.

 

(b)                                 The Trustee shall be under no duty to
inquire into the correctness or accuracy of matters contained in a Disbursement
Certificate or Withdrawal Certificate unless representatives of the Trustee then
approving any withdrawal or disbursement based on such certificate have actual
knowledge of the falsity of any statements made therein.

 

(c)                                  ZionSolutions hereby agrees to indemnify
the Trustee and hold it harmless from any tax imposed pursuant to Section 4951
with respect to a disbursement or reimbursement made by the Trustee pursuant to
this Section 2.2 in reliance on a Disbursement Certificate or a Withdrawal
Certificate, provided representatives of the Trustee then approving such
disbursement or reimbursement do not have actual knowledge of the falsity of any
statements made in the related Disbursement Certificate or Withdrawal
Certificate that would have prevented the imposition of such tax.

 

(d)                                 Except for administrative costs and taxes as
provided in Sections 2.5 and 4.1 hereof, no disbursements or payments from the
Trusts shall be made by the Trustee:

 

(i)                                     where such proposed disbursement or
payment either in whole or in part is not for Qualified Costs; and

 

(ii)                                  unless the Disbursement Certificate or
Withdrawal Certificate (a “Distribution Request”) presented to the Trustee
contains a certificate and sworn statement from an Authorized Officer setting
forth as of the date specified in such Distribution Request (a) project costs
and expenses incurred for each Major Budget Category in the Project Budget and
detailed work breakdown structure line items identified in the level three
schedule within each Major Budget Category (b) the aggregate amount of such
Distribution Request, and (c) a certification and sworn statement from an
Authorized Officer that (1) the project work and materials and services for
which the distribution is requested have been performed or delivered in
connection with the Decommissioning and other work required to achieve End State
Conditions, and (2) ZionSolutions has complied with all requirements of
Section 6.21 of the Asset Sale Agreement; and

 

(iii)                               unless the Distribution Request presented to
the Trustee contains a certificate and sworn statement from an Authorized
Officer confirming that ZionSolutions has not failed to achieve a Site
Restoration Milestone as described in Section 2.1, or if ZionSolutions has
failed to achieve a Site Restoration Milestone, a reasonably detailed
description of the Site Restoration Milestone that ZionSolutions has failed to
achieve, including the applicable date on which the Site Restoration Milestone
was to be achieved, determined in accordance with the Lease Agreement, and
either the date on which the Site Restoration Milestone

 

5

--------------------------------------------------------------------------------


 

was subsequently achieved or a statement that the Site Restoration Milestone has
not been achieved and receivables are subject to deferral pursuant to
Section 2.1.

 

(iv)                              unless the Trustee (or ZionSolutions) has
first provided 30 business days prior written notice of such disbursement or
payment to the NRC Director, Office of Nuclear Reactor Regulation.  The payment
or disbursement may proceed upon expiration of said 30 business days if the
Trustee has not received written notice of objection from said Director.

 

2.3                               [Intentionally Deleted]

 

2.4                               [Intentionally Deleted]

 

2.5                               Remittance and Payment of Taxes

 

(a)                                 Payment of Taxes Owed on Tax-Qualified
Trusts.  The Trustee shall pay out of each separate Trust any Federal and at the
direction of ZionSolutions, if applicable, state and local taxes on the income
of such Trust, including any Final Tax Liabilities, as and when due in
accordance with the returns prepared pursuant to Section 3.5 hereof.  Payment of
any Final Tax Liabilities will be made directly by the Trustee to the Service or
appropriate state or local government within the appropriate time required by
the Service or state or local government.

 

(b)                                 Remittance of Taxes for Non-Tax Qualified
Trusts.  The Trustee shall remit to ZionSolutions, within 15 business days after
a ZionSolutions request therefor the amount from each Trust which ZionSolutions
certifies in writing as the amount by which ZionSolutions’ Federal and, if
applicable, state income taxes for the preceding fiscal year were increased by
the net income of such Trust.  The Trustee shall be under no duty to inquire
into the correctness or accuracy of any such certificate.

 

(c)                                  Unrelated Business Taxable Income.  To the
extent that assets of any Trust(s) are segregated in an investment management
account pursuant to Section 3.8(a) hereof, the Investment Manager shall have the
sole responsibility to make any determination as to whether any investment of
such assets results in unrelated business taxable income and shall prepare any
applicable tax returns, tax information returns and/or other reports pursuant to
Section 3.5.  The Trustee shall act at the direction of the Investment Manager
consistent with the provisions of Sections 2.5(a), 2.5(b) and 3.5 hereof.

 

2.6                               Remittance of certain expenses of ExGen
Agreements.  The Trustee shall remit to ZionSolutions, within 15 business days
after a ZionSolutions request therefor the amount from each Trust which
ZionSolutions certifies in writing as the expenses for trustee and asset
management fees and other administrative expenses of the ExGen Tax-Qualified
Agreement and the ExGen Non-Tax Qualified Agreement relating to transactions
occurring on or prior to the Closing Date that become due on or after the
Closing Date as required under Section 6.12 of the Asset Sale Agreement. 
Within15 days after receipt of any such expense reimbursement from the Trustee,
ZionSolutions will remit such expense reimbursement to ExGen.

 

6

--------------------------------------------------------------------------------


 

2.7                               Time of Termination.  Each Trust under the
Trust Agreements shall terminate in whole, to the extent provided in this
Section 2.7, upon the earlier to occur of the following events:

 

(a)                                 The achievement of End State Conditions
required under the Asset Sale Agreement and the Lease Agreement, as evidenced to
the Trustee by the written certification of an Authorized Officer and a
confirming written certification of ExGen .

 

(b)                                 The distribution of all of the assets from
the Trust.

 

The Trust Fund shall terminate when all of the separate Trusts have terminated.

 

2.8                               Distribution of Trust Upon Termination.  Upon
the later of termination of the Tax-Qualified Trust or the Non-Tax Qualified
Trust for the Plant (“Trust Termination Date”), the Trustee shall distribute the
entire remaining amount of the Trust for the Plant, including all accrued,
accumulated, and undistributed net income as reduced by any Taxes and Trustee
and asset management fees and other administrative expenses of the Trusts
relating to transactions on or prior to the Trust Termination Date, to a nuclear
decommissioning trust or trusts established by ExGen as ExGen and ComEd may
direct by their joint written direction to the Trustee.  The interest of ComEd
or ExGen in any Trust is not subject to the claims of creditors of ComEd or
ExGen.

 

2.9                               Alterations and Amendments.  The Trustee and
ZionSolutions understand and agree that amendments may be required to the Trust
Agreements and/or these Master Terms from time to time to effectuate the purpose
of the Trust Agreements and to comply with amendments to or changes in
Applicable Regulatory Requirements, changes in tax laws (including
Section 468A), regulations or rulings (whether published or private) of the
Service (whether or not directly relating to Section 468A), and any other
changes in the laws applicable to ZionSolutions, the Plants or the Trusts
created in the Trust Agreements. ZionSolutions and the Trustee may amend the
Trust Agreements and/or these Master Terms to the extent necessary or desirable
to effectuate such purpose or to comply with such changes; provided, however,
that: (a)  neither the Trust Agreements nor these Master Terms may be amended so
as to violate Section 468A; (b) Section 3.11 of the Trust Agreements may not be
amended without the prior written approval of ComEd; (c) Sections 2.1, 2.2, 2.4,
and 2.7 of the Master Terms may not be amended without the prior written
approval of ExGen; (d) Sections 1.04 and 3.07 of the Trust Agreements and
Section 2.8 and this Section 2.9 of the Master Terms may not be amended without
the prior written approval of ComEd and ExGen; and (e) neither the Trust
Agreements and nor these Master Terms may be modified in any material respect
without first providing 30 days’ prior written notice to the NRC Director,
Office of Nuclear Reactor Regulation and to ExGen and ComEd, and absent notice
of objection from the NRC Director, Office of Nuclear Reactor Regulation, ExGen
or ComEd, prior to the effective date of any such amendment.  ZionSolutions
shall furnish the Trustee with an opinion of legal counsel that any such
amendment does not violate Applicable Regulatory Requirements, and would not
result in the disqualification of the Tax-Qualified Trusts as “nuclear
decommissioning reserve funds” under Section 468A, and that all necessary
approvals to such amendment have been obtained.  Notwithstanding the foregoing,
the Trustee may decline to adopt such amendment, if such amendment materially
increases the

 

7

--------------------------------------------------------------------------------

 

expenses or responsibilities of the Trustee and no adequate provision has been
made to compensate the Trustee for such increase, or if the Trustee would be
unable with reasonable effort to comply with its duties as to be amended.

 

2.10                        No Authority to Conduct Business.  The purpose of
the Trust Agreements is limited to the matters set forth in Section 1.3 hereof.
Neither the Trust Agreement nor these Master Terms shall be construed to confer
upon the Trustee any authority to conduct business.

 

ARTICLE 3: 
GENERAL PROVISIONS RELATING TO THE TRUSTEE

 

The appointment of any successor Trustee, provisions governing resignation and
compensation of the Trustee, and the general rules governing the relationships
of the Trustee and ZionSolutions and any third parties are as follows:

 

3.1                               Designation and Qualification of Successor
Trustees.  At any time during the term of the Trust Agreements, ZionSolutions
shall have the right, with respect to the Trust(s),to remove the Trustee acting
under the Trust Agreements and appoint another qualified entity as a successor
trustee upon 60 days’ notice in writing to the Trustee, or upon such shorter
notice as may be acceptable to the Trustee.  Any Trustee shall have the right to
resign at any time upon 60 days’ notice in writing to ZionSolutions for the
affected Trust(s) and upon such resignation ZionSolutions shall appoint another
qualified entity as a successor Trustee for the Trust(s).

 

Any successor Trustee shall qualify by a duly acknowledged acceptance of the
Trust Agreements, the Trusts created thereunder and these Master Terms,
delivered to ZionSolutions.  Upon acceptance of such appointment by the
successor Trustee, the Trustee shall transfer to such successor Trustee the
Trust Fund.  Any successor Trustee shall have all the rights, powers, duties and
obligations herein granted to the original Trustee.

 

If for any reason ZionSolutions is unable to or does not appoint a successor
Trustee within 90 days after the resignation or removal of the Trustee for the
Trust(s) as provided above, ZionSolutions,  or the Trustee may apply to a court
of competent jurisdiction for the appointment of a successor Trustee.

 

3.2                               Compensation and Reimbursement.  The Trustee
shall be entitled to compensation from each Trust held under the Trust
Agreements at such rates as may be approved in writing from time to time by
ZionSolutions.  Subject to the approval of ZionSolutions (which shall not be
unreasonably withheld or delayed), the Trustee shall be entitled to be
reimbursed from each Trust held hereunder for out-of-pocket expenses, including,
but not limited to, expenses of agents, auditors and counsel, incurred in
connection with the administration of such Trust.  ZionSolutions acknowledges
that, as disclosed in the Trustee’s float policy and as part of the Trustee’s
compensation, the Trustee will earn interest on balances, including disbursement
balances and balances arising from purchase and sale transactions.  Expenses for
which ZionSolutions may reimburse the Trustee also include taxes of any kind
whatsoever that may be levied or assessed under existing or future laws of any
jurisdiction upon or in respect of the Trust.  The Trustee may take all action
necessary to pay for, and settle, Authorized Transactions,

 

8

--------------------------------------------------------------------------------


 

including exercising the power to borrow or raise monies from the Trustee in its
corporate capacity or an affiliate.  To secure expenses and advances made to
settle or pay for Authorized Transactions, including payment for securities and
disbursements, ZionSolutions grants to the Trustee a first priority security
interest in the Trust, all Property therein, all income, substitutions and
proceeds, whether now owned or hereafter acquired (the “Collateral”); provided
that ZionSolutions does not grant the Trustee a security interest in any
securities issued by an affiliate of the Trustee (as defined in Section 23A of
the Federal Reserve Act).  The parties intend that as the securities
intermediary with respect to the Collateral, the Trustee’s security interest
shall automatically be perfected when it attaches.  The Trustee shall be
entitled to collect from the Trust sufficient cash for reimbursement and, if
such cash is insufficient, dispose of the assets of the Trust to the extent
necessary to obtain reimbursement.  To the extent the Trustee advances funds to
the Trust for disbursements or to effect the settlement of purchase
transactions, the Trustee shall be entitled to collect from the Trust reasonable
charges established under the Trustee’s standard overdraft terms, conditions and
procedures.

 

3.3                               Transactions With Third Parties.  No person or
organization dealing with the Trustee shall be required to inquire into or to
investigate its authority for entering into any transaction or to see to the
application of the proceeds of any such transaction.

 

3.4                               Financial Statements.  The Trustee shall
furnish monthly audited statements for each Trust to ZionSolutions not later
than the 15th business day of the following month.  The statements shall show
the financial condition of the Trust, including, without limitation, the market
value of the assets, and the income and expenses of each Trust for the period
since the preceding statement.  Any such statement may be approved by
ZionSolutions with respect to the Trust(s) by written notice to the Trustee or
by failure to object to such statement within 180 days after the date upon which
such statement was delivered to ZionSolutions.  The approval of any such
statement shall constitute a full and complete discharge of the Trustee as to
all matters set forth in such statement; provided, however, that the foregoing
shall not relieve or absolve the Trustee from any liability associated with a
failure to perform its fiduciary responsibilities.  The statements shall be
audited upon direction of ZionSolutions with respect to the Trust(s) by
independent certified public accountants, subject to the limitations contained
in Section 4.9 hereof.  In providing pricing or other Market Data in connection
with this Agreement, the Trustee is authorized to use Data Providers to provide
such Market Data.  The Trustee may follow Authorized Instructions in providing
pricing or other Market Data, even if such instructions direct the Trustee to
override its usual procedures and Market Data sources.  The Trustee shall be
entitled to rely without inquiry on all Market Data (and all Authorized
Instructions related to Market Data) provided to it, and the Trustee shall not
be liable for any Losses incurred as a result of errors or omissions with
respect to any Market Data utilized by the Trustee or ZionSolutions hereunder. 
ZionSolutions acknowledges that certain pricing or valuation information may be
based on calculated amounts rather than actual market transactions and may not
reflect actual market values, and that the variance between such calculated
amounts and actual market values may be material.  Market Data may be the
intellectual property of the Data Providers, which may impose additional terms
and conditions upon ZionSolutions’s use of the Market Data.  The additional
terms and conditions can be found on the Data Terms Website.

 

9

--------------------------------------------------------------------------------


 

3.5                               Tax Returns, Tax Information Returns and Other
Reports.  The Trustee shall prepare or cause to be prepared such income or other
tax returns for the Tax-Qualified Trusts, and tax information returns and such
reports as may be required from time to time for the Non-Tax Qualified Trusts,
and shall provide copies thereof to ZionSolutions in advance of its filing for
review.  The Trustee shall provide to ZionSolutions all statements, documents,
lists, or other information related to such tax returns and information returns
reasonably requested by ZionSolutions.  The Trustee shall also sign all such
income or other tax returns and information returns, and the Trustee shall file
them or cause them to be filed with the appropriate government agencies.  The
Trustee shall cooperate with all requests made by regulatory agencies related to
such tax returns and information returns and shall provide copies to
ZionSolutions in advance of all information related to such tax returns and
information returns submitted by the Trustee to regulatory agencies (unless
prohibited by the terms of such request).  Notwithstanding the foregoing, no
such notice shall be required in the case of disclosure by the Trustee to any of
its regulators.  With respect to the Tax-Qualified Trusts, the Trustee, or the
Investment Manager with respect to an “investment manager account” (as
hereinafter defined) (and, in either case, not the Trusts), shall also be liable
for any tax imposed pursuant to Section 4951, as such section is made applicable
to the Trusts, the Trust Fund, or the Trustee, and any applicable successor
provision.

 

3.6                               Nominees; Depositories.  The Trustee may cause
any investment, either in whole or in part, in the Trust to be registered in, or
transferred into, the Trustee’s name or the names of a nominee or nominees,
including but not limited to that of the Trustee or an affiliate of the Trustee,
a clearing corporation, or a depository, or in book entry form, or to retain any
such investment unregistered or in a form permitting transfer by delivery,
provided that the books and records of the Trustee shall at all times show that
such investments are a part of the Trust; and to cause any such investment, or
the evidence thereof, to be held by the Trustee, in a depository, in a clearing
corporation, in book entry form, or by any subcustodian or other entity or in
any other manner permitted by law; provided that the Trustee shall not be
responsible for any losses resulting from the deposit or maintenance of
securities or other property (in accordance with market practice, custom, or
regulation) with any recognized foreign or domestic clearing facility,
book-entry system, centralized custodial depository, or similar organization.

 

3.7                               Future Orders.  ZionSolutions shall promptly
advise the Trustee in writing of the existence of any Future Orders having the
effect of imposing new or different responsibilities upon the Trustee under the
Trust Agreements or the Master Terms.

 

3.8                               Appointment of Investment Manager.

 

(a)                                 ZionSolutions shall have the right from time
to time to appoint and remove one or more Investment Managers for their
respective Trust(s) held under the applicable Trust Agreement and to direct the
segregation of any part or all of any such Trust into one or more accounts to be
known as “investment manager accounts” and if ZionSolutions does so, it shall
appoint an individual, partnership, association, or corporation as Investment
Manager to manage the portion of any Trust so segregated, provided, however,
that ZionSolutions, its affiliates, and its subsidiaries and persons

 

10

--------------------------------------------------------------------------------


 

representing them shall not provide day-to-day management direction of
investments or direction on individual investments to either the Trustee or an
investment manager.  Written notice of any such appointment and/or removal shall
be given to the Trustee and the Investment Manager so appointed.  The
appointment, after the date hereof, shall be accomplished using an investment
manager agreement signed by ZionSolutions and the Investment Manager.  The
Trustee may assume that any investment manager account previously established
and the prior appointment of any Investment Manager for that account continues
in force until receipt of written notice to the contrary from ZionSolutions.  As
long as the Investment Manager is acting, the Investment Manager shall have full
authority to direct the acquisition, retention and disposition of the assets
from time to time comprising the investment manager account being managed by the
Investment Manager, in accordance with Sections 2.5(c), 4.2, 4.3, 4.4 and 4.5
hereof.  Upon the segregation of the assets in accordance with ZionSolutions
instructions, the Trustee, as to those assets while so separated, shall be
released and relieved of all investment duties, investment responsibilities and
investment liabilities normally or statutorily incident to a trustee; provided,
however, that the Trustee shall review the transactions in each investment
manager account for the purpose of determining whether any assets acquired or
any pending asset acquisitions (as to which the Trustee has been given
information) are Prohibited Investments as provided in Section 4.3 hereof.  In
the event that the Trustee determines as a result of any such review that an
investment is a Prohibited Investment as provided in Section 4.3, hereof, then
it shall notify ZionSolutions and the applicable Investment Manager within a
reasonable period of time after such determination by telephone, with
confirmation in writing.  The Trustee shall retain all other fiduciary duties
with respect to assets the investment of which is directed by investment
managers.

 

(b)                                 ZionSolutions hereby agrees to indemnify the
Trustee and hold it harmless from any liability or expense incurred without
negligence, willful misconduct, recklessness or bad faith on the part of the
Trustee, in connection with or arising out of:  (i) any action taken or omitted
or any investment or disbursement of any part of the investment manager account
made by the Trustee at the direction of the Investment Manager, or (ii) any
action taken by the Trustee pursuant to notification of an order issued by an
Investment Manager to purchase or sell securities directly to a broker or dealer
under a power of attorney.

 

(c)                                  To the extent that ZionSolutions notifies
the Trustee with respect to their respective Trust(s) that any Trust assets are
currently not allocated to an investment manager account, to the extent agreed
to by the Trustee in writing, the Trustee shall have investment responsibility
for such assets until further notice from ZionSolutions, and shall hold, invest
and reinvest such assets subject to any investment guidelines issued to it by
ZionSolutions, and subject further to the provisions of Sections 4.2 and 4.3
hereof.

 

3.9                               Use of Subordinated Trusts.  ZionSolutions
shall have the right to direct the segregation of any part of the Trusts into
one or more “Subordinated Trusts.”  If ZionSolutions does so, it shall appoint a
corporate trustee as Subordinated Trustee to manage the portion of any trust so
segregated.  Written notice of any such appointment and/or removal shall be
given to the

 

11

--------------------------------------------------------------------------------


 

NRC, ExGen and the Trustee, and ZionSolutions shall direct the Trustee to enter
into such trust agreement with each Subordinated Trustee as ZionSolutions
determines is appropriate. A copy of the subordinated trust will be provided to
the NRC and ExGen by ZionSolutions prior to its creation.

 

The Subordinated Trust shall be under the control of the Subordinated Trustee. 
The Subordinated Trustee shall be responsible for complying with the provisions
of Sections 2.2, 4.2, 4.3 and 4.4 hereof, and the Trustee shall have no
responsibility therefore; provided, however, that if the Trustee has actual
knowledge of an action taken by the Subordinated Trustee in violation of or
noncompliance with any of the provisions of Sections 2.2, 4.2, 4.3 or 4.4
hereof, the Trustee shall have a duty to promptly inform ZionSolutions of such
violation or noncompliance.

 

ZionSolutions will indemnify the Trustee and hold it harmless from any liability
or expense in connection with or arising out of the actions of the Subordinated
Trustee with respect to the Subordinated Trust account.

 

3.10                        Certain Duties and Responsibilities of the Trustee.

 

(a)                                 In the absence of bad faith on its part, the
Trustee may conclusively rely upon certificates or opinions furnished to the
Trustee and conforming to the requirements of the Trust Agreements and these
Master Terms; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall have no duty to examine the same to determine whether they conform
to the requirements of the Trust Agreements and these Master Terms unless the
representative of the Trustee involved with the certificate in question has
actual knowledge of the falsity of any statement made therein.

 

(b)                                 In performing its duties under this
Agreement, the Trustee shall exercise the same care and diligence that it would
devote to its own property in like circumstances.  The duties of the Trustee
shall only be those specifically undertaken pursuant to this Agreement.  The
Trustee shall not be liable for any action taken by it in good faith and without
negligence and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement and may consult with counsel of its own
choice (including counsel for ZionSolutions) and shall have full and complete
authorization and protection for any action taken or suffered by it hereunder in
good faith and without negligence and in accordance with the opinion of such
counsel.  ZionSolutions hereby agrees to indemnify the Trustee for, and to hold
it harmless against, any loss, liability or expense incurred without negligence,
willful misconduct or bad faith on the part of the Trustee, arising out of or in
connection with its entering into this Agreement and carrying out its duties
hereunder, including the costs and expenses of defending itself against any
claim of liability . Except as otherwise provided in this Agreement, the Trustee
shall be liable for the actions of its nominees and the agents it selects.

 

(c)                                  The Trustee shall not be responsible or
liable for any losses or damages suffered by the Trust arising as a result of
the insolvency of any custodian, subtrustee or

 

12

--------------------------------------------------------------------------------


 

subcustodian, except to the extent the Trustee was negligent in its selection or
continued retention of such entity.  Under no circumstances shall the Trustee be
liable for any indirect, consequential, or special damages with respect to its
role as Trustee.

 

3.11                      Certain Rights of Trustee.

 

(a)                                 ZionSolutions shall notify the Trustee in
writing of the identity of all Authorized Officers and the rights, powers and
duties of each such person or or entity.  Any Investment Manager appointed
pursuant to Section 3.8 of this Agreement shall notify the Trustee in writing of
all persons or entities who are authorized to act on its behalf and the rights,
powers and duties of each such person or entity.  The Trustee shall be entitled
to deal with any such person or entity identified by ZionSolutions or by an
Investment Manager (“Authorized Party” or “Authorized Parties”) until notified
otherwise in writing.

 

(b)                                 “Authorized Instructions” shall mean (i) all
directions to the Trustee from an Authorized Party pursuant to the terms of this
Agreement; (ii) all directions by or on behalf of ZionSolutions to the Trustee
in its corporate capacity (or any of its affiliates) with respect to contracts
for foreign exchange; (iii) all directions by or on behalf of ZionSolutions
pursuant to an agreement with Trustee (or any of its affiliates) with respect to
disbursement services or information or transactional services provided via a
web site sponsored by the Trustee (or any of its affiliates) (e.g., the
“Workbench web site”) and (iv) all directions by or on behalf of ZionSolutions
pursuant to any other agreement or procedure between the Trustee (or any of its
affiliates) and ZionSolutions, if such agreement or procedure specifically
provides that authorized persons thereunder are deemed to be authorized to give
instructions under this Agreement.  Authorized Instructions shall be in writing,
transmitted by first class mail, overnight delivery, private courier, facsimile,
or shall be an electronic transmission subject to the Trustee’s policies and
procedures, other institutional delivery systems or trade matching utilities as
directed by an Authorized Party and supported by the Trustee, or other methods
agreed upon in writing by ZionSolutions and the Trustee.  The Trustee may, in
its discretion, accept oral directions and may require confirmation in writing. 
However, where the Trustee acts on an oral direction prior to receipt of a
written confirmation, the Trustee shall not be liable if a subsequent written
confirmation fails to conform to the oral direction.

 

(c)                                  The Trustee shall be fully protected in
acting in accordance with all instructions that the Trustee reasonably believes
to be Authorized Instructions.

 

(d)                                 “Authorized Transactions” shall mean any
action or series of actions resulting from Authorized Instructions.

 

(e)                                  The Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by the Trust Agreements at the
request or direction of ZionSolutions pursuant to the Trust Agreements or these
Master Terms, unless ZionSolutions shall have offered to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction.

 

13

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding anything in this Agreement
to the contrary, the Trustee shall not be responsible or liable for its failure
to perform under this Agreement or for any losses to the Trust resulting from
any event beyond the reasonable control of the Trustee, its agents or
subcustodians, including but not limited to nationalization, strikes,
expropriation, devaluation, seizure, or similar action by any governmental
authority, de facto or de jure; or enactment, promulgation, imposition or
enforcement by any such governmental authority of currency restrictions,
exchange controls, levies or other charges affecting the Trust’s property; or
the breakdown, failure or malfunction of any utilities or telecommunications
systems; or any order or regulation of any banking or securities industry
including changes in market rules and market conditions affecting the execution
or settlement of transactions; or acts of war, terrorism, insurrection or
revolution; or acts of God; or any other similar event.  This Section shall
survive the termination of this Agreement.

 

ARTICLE 4:  TRUSTEE’S POWERS

 

The Trustee shall have, with respect to each Trust held under the Trust
Agreements, the following powers, all of which powers are fiduciary powers to be
exercised in a fiduciary capacity and in the best interests of such Trust, and
which are to be exercised as the Trustee, acting in such fiduciary capacity, in
its discretion, shall determine, except that the Trustee shall not act in its
discretion but only at the direction of an appointed Investment Manager in the
exercise of those powers given in Sections 4.2, 4.3, 4.4 and 4.5 hereof with
respect to the acquisition, retention, and disposition of the assets of an
investment manager account, which are intended in no way to limit the general
powers of the office.  The Subordinated Trustee shall have those powers set
forth in an appropriate Subordinated Trust Agreement, which shall not be
inconsistent with the material terms of the Trust Agreement or these Master
Terms.

 

4.1                               Payment of or Provision for Expenses of
Administration.  The Trustee shall have the power to incur, pay or make
provision for any and all charges, taxes, and expenses upon or connected with
each Trust held under the Trust Agreements in the discharge of its fiduciary
obligations thereunder (and other incidental expenses of the Trusts (including
legal, accounting, actuarial and trustee expenses)), but to charge said amounts
to such Trust only to the extent that such amounts are directed to be paid from
such Trust by ZionSolutions pursuant to Section 3.2 hereof or, in the case of
Tax-Qualified Trusts, as may be incurred and paid from such Trust without
causing the Trust to become disqualified under Section 468A.

 

4.2                               Investment of Trust Fund:  Prudent Investor
Standard.

 

(a)                                 Pending any other permissible use of any
Trust held under the Trust Agreements, and subject to the limitations provided
in Section 4.3 of these Master Terms, the Trustee shall have the power and
authority to invest and reinvest all or any part of the assets of such Trust,
including any undistributed income therefrom, in a manner consistent with the
“prudent investor” standard as specified in 18 CFR § 35.32(a)(3) of the Federal
Energy Regulatory Commission regulations and in such a way as to attempt to
achieve reasonable after-tax returns thereon, considering the pattern of cash
flow,

 

14

--------------------------------------------------------------------------------

 

decommissioning schedule and other such considerations made known to the Trustee
by ZionSolutions.  Any investment advisor or other person directing such
investments shall adhere to the “prudent investor” standard, as specified in 18
CFR § 35.32(a)(3).

 

(b)                                 In the exercise of the power and authority
set forth in Section 4.2(a) hereof, the Trustee has the following powers and
authority:

 

(i)                                     to purchase, receive or subscribe for
any securities or other property and to retain in trust such securities or other
property;

 

(ii)                                  to sell, exchange, convey, transfer, lend,
or otherwise dispose of any property held in the Trusts and to make any sale by
private contract or public auction; and no person dealing with the Trustee shall
be bound to see to the application of the purchase money or to inquire into the
validity, expediency or propriety of any such sale or other disposition;

 

(iii)                               to vote in person or by proxy any stocks,
bonds or other securities held in the Trusts;

 

(iv)                              to exercise any rights appurtenant to any such
stocks, bonds or other securities for the conversion thereof into other stocks,
bonds or securities, or to exercise rights or options to subscribe for or
purchase additional stocks, bonds or other securities, and to make any and all
necessary payments with respect to any such conversion or exercise, as well as
to write options with respect to such stocks and to enter into any transactions
in other forms of options with respect to any options which the Trusts have
outstanding at any time;

 

(v)                                 to join in, dissent from or oppose the
reorganization, recapitalization, consolidation, sale or merger of corporations
or properties of which the Trusts may hold stocks, bonds or other securities or
in which it may be interested, upon such terms and conditions as deemed wise, to
pay any expenses, assessments or subscriptions in connection therewith, and to
accept any securities or property, whether or not trustees would be authorized
to invest in such securities or property, which may be issued upon any such
reorganization, recapitalization, consolidation, sale or merger and thereafter
to hold the same. To the extent that any securities that are accepted are
attributable to an investment manager account, the provisions of
Section 3.8(a) apply with respect to Trustee review for Prohibited Investments
under Section 4.3 and notification of ZionSolutions and the applicable
Investment Manager;

 

(vi)                              to enter into any type of contract with any
insurance company or companies, either for the purposes of investment or
otherwise; provided that no insurance company dealing with the Trustee shall be
considered to be a party to the Trust Agreements and these Master Terms and
shall only be bound by and held accountable to the extent of its contract with
the Trustee. Except as otherwise provided by any contract, the insurance company
need only look to the Trustee

 

15

--------------------------------------------------------------------------------


 

with regard to any instructions issued and shall make disbursements or payments
to any person, including the Trustee, as shall be directed by the Trustee. 
Where applicable, the Trustee shall be the sole owner of any and all insurance
policies or contracts issued.  Such contracts or policies, unless otherwise
determined, shall be held as an asset of the Trusts for safekeeping or custodian
purposes only;

 

(vii)                           to invest assets of the Trust in foreign and
domestic futures contracts, options on futures contracts, options contracts,
swaps, short sales and other derivative investments, and, in connection with
such investments, to transfer assets of the Trust to brokers or other third
parties as margin or collateral at the direction of the Investment Manager;
provided, however, that the Investment Manager and Trustee shall have first
entered into an appropriate account agreement with such broker or third party. 
Notwithstanding anything to the contrary contained in the Trust Agreements or
these Master Terms, the Trustee shall have no custodial responsibility for any
assets so transferred;

 

(viii)                        to invest in any collective, common or pooled
trust fund operated or maintained exclusively for the commingling and collective
investment of monies or other assets including any such fund operated or
maintained by the Trustee or its affiliates.  Notwithstanding the provisions of
this Agreement which place restrictions upon the actions of the Trustee or an
Investment Manager, to the extent monies or other assets are utilized to acquire
units of any collective trust, the terms of the collective trust indenture shall
solely govern the investment duties, responsibilities and powers of the trustee
of such collective trust and, to the extent required by law, such terms,
responsibilities and powers shall be incorporated herein by reference and shall
be part of this Agreement.  For purposes of valuation, the value of the interest
maintained by the Fund in such collective trust shall be the fair market value
of the collective fund units held, determined in accordance with generally
recognized valuation procedures.  ZionSolutions expressly understands and agrees
that any such collective fund may provide for the lending of its securities by
the collective fund trustee and that such collective fund’s trustee will receive
compensation from such collective fund for the lending of securities that is
separate from any compensation of the Trustee hereunder, or any compensation of
the collective fund trustee for the management of such collective fund.  The
Trustee is authorized to invest in a collective fund which invests in The Bank
of New York Mellon Corporation stock in accordance with the terms and conditions
of the Department of Labor Prohibited Transaction Exemption 95-56 (the
“Exemption”) granted to the Trustee and its affiliates and to use a
cross-trading program in accordance with the Exemption.  ZionSolutions
acknowledges receipt of the notice entitled “Cross-Trading Information”, a copy
of which is attached to this Agreement as Exhibit C; and

 

(ix)                              to make foreign investments, including
investments to be maintained abroad; provided, however, that such authority is
limited to those

 

16

--------------------------------------------------------------------------------


 

foreign jurisdictions in which the Trustee has selected a foreign custodian in
accordance with Section 4.7 hereof.

 

Notwithstanding anything else in this Agreement to the contrary, including,
without limitation, any specific or general power granted to the Trustee,
including the power to invest in real property, no portion of the Fund shall be
invested in real estate.  For this purpose, “real estate” includes, but is not
limited to, real property, leaseholds or mineral interests.

 

(c)                                  ZionSolutions recognizes that settlements
of transactions may be effected in trading and processing practices customary in
the jurisdiction or market where the transaction occurs.  ZionSolutions
acknowledges that this may, in certain circumstances, require the delivery of
cash or securities (or other property) without the concurrent receipt of
securities (or other property) or cash and, in such circumstances, ZionSolutions
shall have sole responsibility for non-receipt of payment (or late payment) by
the counterparty.

 

(d)                                 All investments must be sufficiently liquid
to enable each Trust to fulfill the purpose of the Trust Agreements and to
satisfy obligations as they become due as communicated in writing to the
Trustee.  Nothing in this Section 4.2 shall be construed as requiring the
Trustee to make any investigation as to when any of the Plants may be
decommissioned or when obligations relating to such decommissioning may be
expected to become due.

 

4.3                               Prohibited Investments.  The Trustee shall
assure that the assets of the Trusts are not invested or reinvested in the
following Prohibited Investments:

 

(a)                                 Any securities or other obligations of
EnergySolutions, Inc. or affiliates thereof, or their successors or assigns; or

 

(b)                                 Any securities or other obligations of any
entity owning or operating one or more nuclear power plants; provided, however,
that the foregoing restriction shall not prevent investments tied to market
indices or other non-nuclear sector mutual funds; or

 

(c)                                  Any investment which would contravene any
Future Orders in effect at the time such investment or reinvestment is made and
previously furnished to the Trustee with reference to the Trusts; or

 

(d)                                 Any investment not permitted under
Section 468A of the Code;

 

provided, however, that the with respect to the securities and obligations
prohibited under clauses (a) and (b), ZionSolutions provides a list of such
securities and obligations and their issuer code and/or CUSIPs.

 

17

--------------------------------------------------------------------------------


 

4.4                               Management of Trusts.

 

(a)                                 The Trustee shall have the power to sell,
exchange or otherwise dispose of all or any part of any Trust held hereunder,
without prior application to or approval by or order of any court, upon such
terms and in such manner and at such prices as the Trustee shall determine; to
modify, renew, or extend, bonds, notes, or other obligations or any installment
of principal thereof or any interest due thereon and to waive any defaults in
the performance of the terms and conditions thereof; and to execute and deliver
any and all assignments, bonds, or other instruments in connection with these
powers, at such times, in such manner and upon such terms and conditions as the
Trustee may be deemed expedient.  The Trustee’s determinations of manner of
sales, terms, prices and the exercise of other powers granted herein, if
reasonably made, are not to be questioned.

 

(b)                                 Notwithstanding anything contained in the
Trust Agreements or these Master Terms to the contrary, the Trustee may not
authorize or carry out any sale, exchange, or other transaction between any
Trust and the Trustee or any affiliate of the Trustee, or any “disqualified
person” within the meaning of Section 4951, except the payment of compensation
and expenses pursuant to Section 3.2 hereof, or unless such transaction is not
an act of “self-dealing” within the meaning of Treasury Regulation 1.468A-5(b). 
The Trustee shall not cause any Trust to engage in any act of self-dealing with
ZionSolutions or any affiliate of ZionSolutions.  ZionSolutions agrees to
furnish the Trustee with the identity of persons who are “disqualified persons”
within the meaning of Section 4951 by reason of their affiliation with
ZionSolutions.

 

4.5                               Extension of Obligations and Negotiation of
Claims.  Subject to the limitations contained in Sections 4.2, 4.3 and 4.4
hereof, the Trustee shall have the power to renew or extend the time of payment
of any obligation, secured or unsecured, payable to or by any Trust, for as long
a period or periods of time and on such terms as it shall determine; and,
subject to the approval of ZionSolutions (which shall not be unreasonably
withheld or delayed), to adjust, settle, compromise, and arbitrate claims or
demands in favor of or against any Trust, including claims for taxes, upon such
terms as it deems advisable.

 

4.6                               [Intentionally Deleted]

 

18

--------------------------------------------------------------------------------


 

4.7                               Foreign Custodians.

 

(a)                                 The Trustee shall have the power to appoint
foreign custodians as agent of the Trustee to custody foreign securities
holdings of the Trust or any investment manager account.  Custody of foreign
investments shall be maintained with foreign custodians selected by the
Trustee.  In the case of an investment manager account, the Investment Manager
shall have sole responsibility for the decision to maintain the custody of
foreign investments in its investment manager account abroad, which decision
shall be subject to the limitation contained in the foregoing second sentence of
this Section 4.7(a).  The Trustee shall have no responsibility for losses to the
Trust resulting from the acts or omissions of any foreign custodian appointed by
the Trustee unless due to the foreign custodian’s fraud, negligence or willful
misconduct.

 

(b)                                 The Trustee shall have the power to utilize
any tax reclaim procedures with respect to taxes withheld to which the Trust may
be entitled under applicable tax laws, treaties and regulations; provided that
any exercise of such power by the Trustee shall be on a reasonable efforts
basis.

 

4.8                               Securities Lending.  Pursuant to a written
agreement between the Trustee and ZionSolutions, the Trustee shall have
authority to lend the assets of the Trusts.

 

4.9                               Retention and Removal of Professional Service
Providers.  The Trustee shall have the power to employ attorneys, accountants,
agents, and custodians as it shall deem advisable and to make such payments
thereof as the Trustee shall deem reasonable for the implementation of the
purpose of the Trust Agreements.  The Trustee shall have the absolute right to
dismiss any such agents for any reason whatsoever; provided that the Trustee’s
selection of an accounting firm shall be subject to the prior consent of
ZionSolutions, which consent shall not be unreasonably withheld.

 

4.10                        Delegation of Ministerial Powers.  The Trustee shall
have the power to delegate to other persons such ministerial powers and duties
as it may deem to be advisable.

 

4.11                        Discretion in Exercise of Powers.  The Trustee shall
have the power to do any and all other acts which the Trustee shall deem proper
to effectuate the powers specifically conferred upon it by the Trust Agreements
and these Master Terms; provided, however, that this Section 4.11 shall not
authorize the Trustee to do any act or participate in any transaction which
would (a) contravene any provision of the Trust Agreements or these Master
Terms; (b) violate the terms and conditions of, or cause any Trust held under
the Trust Agreements not to satisfy Applicable Regulatory Requirements; or
(c) disqualify any of the Tax-Qualified Trusts as “nuclear decommissioning
reserve funds” under Section 468A.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

DISBURSEMENT CERTIFICATE

Tax-Qualified Decommissioning Trust

 

The undersigned, being a duly Authorized Officer of ZionSolutions, LLC, a
Delaware limited liability company (“ZionSolutions”), and, in such capacity,
being duly authorized and empowered to execute and deliver this certificate,
hereby certifies to the Trustee of the ZionSolutions, LLC Tax Qualified
Decommissioning Trust—[name of Plant(s)] (the “Trust(s)”), pursuant to
Section 2.2(a)(i) of the Master Terms (the “Master Terms”), between
ZionSolutions and the Trustee, as follows:

 

(a)                                 There is due and owing to each Payee
identified on Exhibit 1 attached hereto (“Payees”) [all/a portion of] the
invoiced cost to ZionSolutions for goods or services provided in connection with
the Decommissioning and other work required to achieve End State Conditions at
the [name of Plant(s)] as evidenced by the Invoice Schedule (with supporting
exhibits) attached as Exhibit 1 hereto;

 

(b)                                 All such amounts due and owing to such
Payees constitute Qualified Costs;

 

(c)                                  All conditions precedent to the making of
this disbursement set forth in any agreement between each such Payee and
ZionSolutions have been fulfilled;

 

(d)                                 No Payee is a “disqualified person” within
the meaning of Section 4951 or Section 468A by reason of an affiliation with
ZionSolutions or, if any are, then the payment constitutes compensation or
payment or reimbursement of expenses which are reasonable and necessary to carry
out the purpose of the Trust(s) and the payment is not excessive;

 

(e)                                  The payment of the amounts owing meets
Applicable Regulatory Requirements, requirements of the Code, and all necessary
consents and approvals for such payment have been obtained;

 

(f)                                   Pursuant to Section 2.2(d)(ii) of the
Master Terms, Exhibit 2 attached hereto sets forth as of the date of this
Disbursement Certificate project costs and expenses incurred for each Major
Budget Category in the Project Budget and detailed work breakdown structure line
items identified in the level 3 schedule within each Major Budget Category, and
furthermore ZionSolutions has complied in all other respects with the
requirements of Section 6.21 of the Asset Sale Agreement and the requested
disbursement does not exceed any applicable limitation of Section 2.1 of the
Master Terms; and

 

(g)                                  Pursuant to Section 2.2(d)(iii) of the
Master Terms:

 

(       )                   ZionSolutions has not failed to achieve a Site
Restoration Milestone; or

 

--------------------------------------------------------------------------------


 

(       )                   ZionSolutions has failed to achieve a Site
Restoration Milestone, and Exhibit 3 attached hereto sets forth a description of
the Site Restoration Milestone that ZionSolutions has failed to achieve,
including the applicable date on which the Site Restoration Milestone was to be
achieved; and

 

(       )                   Exhibit 3 includes the date on which the Site
Restoration Milestone was subsequently achieved; or

 

(       )                   the Site Restoration Milestone has not been achieved
and the Receivables (or portion thereof) described in Exhibit 1 are subject to
deferral pursuant to Section 2.1 of the Master Terms.

 

Accordingly, subject to the requirements of Section 2.2(d) of the Master Terms,
you are directed to permit the disbursement of the amounts indicated on
Exhibit 1 hereto from the Trust(s) in order to permit payment of such sum(s) to
be made to the aforementioned Payees for such purpose.  You are further directed
to disburse such sum(s), once withdrawn, directly to such Payees, in the manner
indicated on Exhibit 1 hereto.

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Trust Agreements and the Master Terms.

 

CERTIFIED and sworn to this        day of                          ,           .

 

 

 

ZIONSOLUTIONS, LLC

 

 

 

 

 

By:

 

 

 

Duly Authorized Officer

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

DISBURSEMENT CERTIFICATE

Non-Tax Qualified Decommissioning Trust

 

The undersigned, being a duly Authorized Officer of ZionSolutions LLC, a
Delaware limited liability company (“LLC”), and, in such capacity, being duly
authorized and empowered to execute and deliver this certificate, hereby
certifies to the Trustee of the ZionSolutions LLC Non-Tax Qualified
Decommissioning Trust—[name of Plant(s)] (the “Trust(s)”), pursuant to
Section 2.2(a)(i) of the Master Terms (the “Master Terms”), between
ZionSolutions and the Trustee, as follows:

 

(a)                                 There is due and owing to each Payee
identified on Exhibit 1 attached hereto (“Payees”) [all/a portion of] the
invoiced cost to ZionSolutions for goods or services provided in connection with
the Decommissioning and other work required to achieve End State Conditions at
the [name of Plant(s)] as evidenced by the Invoice Schedule (with supporting
exhibits) attached as Exhibit 1 hereto;

 

(b)                                 All such amounts due and owing to such
Payees constitute Qualified Costs;

 

(c)                                  All conditions precedent to the making of
this disbursement set forth in any agreement between each such Payee and
ZionSolutions have been fulfilled;

 

(d)                                 No Payee is a “disqualified person” within
the meaning of Section 4951 or Section 468A by reason of an affiliation with
ZionSolutions or, if any are, then the payment constitutes compensation or
payment or reimbursement of expenses which are reasonable and necessary to carry
out the purpose of the Trust(s) and the payment is not excessive;

 

(e)                                  The payment of the amounts owing meets
Applicable Regulatory Requirements, and all necessary consents and approvals for
such payment have been obtained;

 

(f)                                   Pursuant to Section 2.2(d)(ii) of the
Master Terms, Exhibit 2 attached hereto sets forth as of the date of this
Disbursement Certificate project costs and expenses incurred for each Major
Budget Category in the Project Budget and detailed work breakdown structure line
items identified in the level 3 schedule within each Major Budget Category, and
furthermore ZionSolutions has complied in all other respects with the
requirements of Section 6.21 of the Asset Sale Agreement and the requested
disbursement does not exceed any applicable limitation of Section 2.1 of the
Master Terms; and

 

(g)                                  Pursuant to Section 2.2(d)(iii) of the
Master Terms:

 

(    )                            ZionSolutions has not failed to achieve a Site
Restoration Milestone; or

 

--------------------------------------------------------------------------------


 

(    )                            ZionSolutions has failed to achieve a Site
Restoration Milestone, and Exhibit 3 attached hereto sets forth a description of
the Site Restoration Milestone that ZionSolutions has failed to achieve,
including the applicable date on which the Site Restoration Milestone was to be
achieved; and

 

(    )                            Exhibit 3 includes the date on which the Site
Restoration Milestone was subsequently achieved; or

 

(    )                          the Site Restoration Milestone has not been
achieved and the Receivables (or portion thereof) described in Exhibit 1 are
subject to deferral pursuant to Section 2.1 of the Master Terms.

 

Accordingly, subject to the requirements of Section 2.2(d) of the Master Terms,
you are directed to permit the disbursement of the amounts indicated on
Exhibit 1 hereto from the Trust(s) in order to permit payment of such sum(s) to
be made to the aforementioned Payees for such purpose.  You are further directed
to disburse such sum(s), once withdrawn, directly to such Payees, in the manner
indicated on Exhibit 1 hereto.

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Trust Agreements and the Master Terms.

 

CERTIFIED and sworn to this        day of                  ,         .

 

 

 

ZIONSOLUTIONS, LLC

 

 

 

 

 

By:

 

 

 

Duly Authorized Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

WITHDRAWAL CERTIFICATE
Tax-Qualified Decommissioning Trust

 

The undersigned, being a duly authorized officer of ZionSolutions, LLC, a
Delaware limited liability company (“ZionSolutions”), and, in such capacity,
being duly authorized and empowered to execute and deliver this certificate,
hereby certifies to the Trustee of the ZionSolutions, LLC Tax-Qualified
Decommissioning Trust—[name of Plant(s)] (the “Trust(s)”), pursuant to
Section 2.2(a)(ii) of the Master Terms (the “Master Terms”), between
ZionSolutions and the Trustee, as follows:

 

(a)                                 ZionSolutions has paid, and is entitled to
reimbursement for, amounts paid for goods or services provided in connection
with the Decommissioning and other work required to achieve End State Conditions
at the [name of Plant(s)] as described in the schedule (with supporting
exhibits) attached as Exhibit 1 hereto;

 

(b)                                 All such amounts paid constitute Qualified
Costs;

 

(c)                                  No payee was a “disqualified person” within
the meaning of Section 4951 or Section 468A by reason of an affiliation with
ZionSolutions  or, if any were, then the payment constituted compensation or
payment or reimbursement of expenses which were reasonable and necessary to
carry out the purpose of the Trust and the payment was not excessive;

 

(d)                                 The payment of the amounts met Applicable
Regulatory Requirements, requirements of the Code, and all necessary consents
and approvals for such payment had been obtained;

 

(e)                                  Pursuant to Section 2.2(d)(ii) of the
Master Terms, Exhibit 2 attached hereto sets forth as of the date of this
Withdrawal Certificate project costs and expenses incurred for each Major Budget
Category in the Project Budget and detailed work breakdown structure line items
identified in the level 3 schedule within each Major Budget Category, and
furthermore ZionSolutions has complied in all other respects with the
requirements of Section 6.21 of the Asset Sale Agreement and the requested
disbursement does not exceed any applicable limitation of Section 2.1 of the
Master Terms; and

 

(f)                                   Pursuant to Section 2.2(d)(iii) of the
Master Terms:

 

(    )                            ZionSolutions has not failed to achieve a Site
Restoration Milestone; or

 

(    )                            ZionSolutions has failed to achieve a Site
Restoration Milestone, and Exhibit 3 attached hereto sets forth a description of
the Site Restoration Milestone that ZionSolutions has failed to achieve,
including the

 

--------------------------------------------------------------------------------


 

applicable date on which the Site Restoration Milestone was to be achieved; and

 

(    )                            Exhibit 3 includes the date on which the Site
Restoration Milestone was subsequently achieved; or

 

(    )                            the Site Restoration Milestone has not been
achieved and the Receivables (or portion thereof) described in Exhibit 1 are
subject to deferral pursuant to Section 2.1 of the Master Terms.

 

Accordingly, subject to the requirements of Section 2.2(d) of the Master Terms,
you are directed to permit the disbursement of the amounts indicated on
Exhibit 1 hereto from the Trust(s) in order to reimburse ZionSolutions for such
payments.  You are further directed to disburse such sum(s), once withdrawn,
directly to “ZionSolutions, LLC.”

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Trust Agreements and the Master Terms.

 

CERTIFIED and sworn to this         day of                  ,        .

 

 

ZIONSOLUTIONS, LLC

 

 

 

 

 

By:

 

 

 

Duly Authorized Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

WITHDRAWAL CERTIFICATE
Non-Tax Qualified Decommissioning Trust

 

The undersigned, being a duly authorized officer of ZionSolutions LLC, a
Delaware limited liability company (“ZionSolutions”), and, in such capacity,
being duly authorized and empowered to execute and deliver this certificate,
hereby certifies to the Trustee of the ZionSolutions LLC Non-Tax Qualified
Decommissioning Trust—[name of Plant(s)] (the “Trust(s)”), pursuant to
Section 2.2(a)(ii) of the Master Terms (the “Master Terms”), between
ZionSolutions and the Trustee, as follows:

 

(a)                                 ZionSolutions has paid, and is entitled to
reimbursement for, amounts paid for goods or services provided in connection
with the Decommissioning and other work required to achieve End State Conditions
at the [name of Plant(s)] as described in the schedule (with supporting
exhibits) attached as Exhibit 1 hereto;

 

(b)                                 All such amounts paid constitute Qualified
Costs;

 

(c)                                  No payee was a “disqualified person” within
the meaning of Section 4951 or Section 468A by reason of an affiliation with
ZionSolutions or, if any were, then the payment constituted compensation or
payment or reimbursement of expenses which were reasonable and necessary to
carry out the purpose of the Trust and the payment was not excessive;

 

(d)                                 The payment of the amounts met Applicable
Regulatory Requirements, and all necessary consents and approvals for such
payment had been obtained;

 

(e)                                  Pursuant to Section 2.2(d)(ii) of the
Master Terms, Exhibit 2 attached hereto sets forth as of the date of this
Withdrawal Certificate project costs and expenses incurred for each Major Budget
Category in the Project Budget and detailed work breakdown structure line items
identified in the level 3 schedule within each Major Budget Category, and
furthermore ZionSolutions has complied in all other respects with the
requirements of Section 6.21 of the Asset Sale Agreement and the requested
disbursement does not exceed any applicable limitation of Section 2.1 of the
Master Terms; and

 

(f)                                   Pursuant to Section 2.2(d)(iii) of the
Master Terms:

 

(    )                            ZionSolutions has not failed to achieve a Site
Restoration Milestone; or

 

(    )                            ZionSolutions has failed to achieve a Site
Restoration Milestone, and Exhibit 3 attached hereto sets forth a description of
the Site Restoration Milestone that ZionSolutions has failed to achieve,
including the

 

--------------------------------------------------------------------------------


 

applicable date on which the Site Restoration Milestone was to be achieved; and

 

(    )                            Exhibit 3 includes the date on which the Site
Restoration Milestone was subsequently achieved; or

 

(    )                            the Site Restoration Milestone has not been
achieved and the Receivables (or portion thereof) described in Exhibit 1 are
subject to deferral pursuant to Section 2.1 of the Master Terms.

 

Accordingly, subject to the requirements of Section 2.2(d) of the Master Terms,
you are directed to permit the disbursement of the amounts indicated on
Exhibit 1 hereto from the Trust(s) in order to reimburse ZionSolutions for such
payments.  You are further directed to disburse such sum(s), once withdrawn,
directly to “ZionSolutions, LLC.”

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Trust Agreements and the Master Terms.

 

CERTIFIED and sworn to this         day of           ,         .

 

 

 

ZIONSOLUTIONS, LLC

 

 

 

 

 

By:

 

 

 

Duly Authorized Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CROSS-TRADING INFORMATION

 

As part of the Cross-Trading Program covered by the Department of Labor
Prohibited Transaction Exemption (“PTE”) 95-56 for Mellon Bank, N.A. and its
affiliates (“Mellon”), Mellon is to provide to ZionSolutions the following
information:

 

I.                                        The Existence of the Cross-Trading
Program

 

Mellon has developed and intends to utilize, wherever practicable, a
Cross-Trading Program for Indexed Accounts and Large Accounts as those terms are
defined in PTE 95-56.

 

II.                                   The “Triggering Events” Creating
Cross-Trade Opportunities

 

In accordance with PTE 95-56, three “Triggering Events” may create opportunities
for Cross-Trading transactions.  They are generally the following (see PTE 95-56
for more information):

 

1.                                      A change in the composition or weighting
of the index by the independent organization creating and maintaining the index;

 

2.                                      A change in the overall level of
investment in an Indexed Account as a result of investments and withdrawals on
the Indexed Account’s opening date, where the Indexed Account is a bank
collective fund, or on any relevant date for non-bank collective funds;
provided, however, a change in an Indexed Account resulting from investments or
withdrawals of assets of Mellon’s own plans (other than Mellon’s defined
contributions plans under which participants may direct among various investment
options, including Indexed Accounts) are excluded as a “Triggering Events”; or

 

3.                                      A recorded declaration by Mellon that an
accumulation of cash in an Indexed Account attributable to interest or dividends
on, and/or tender offers for portfolio securities equal to not more than .5% of
the Indexed Account’s total value has occurred.

 

III.                              The Pricing Mechanism Utilized for Securities
Purchased or Sold

 

Securities will be valued at the current market value for the securities on the
date of the crossing transaction.

 

Equity Securities - the current market value for the equity security will be the
closing price on the day of trading as determined by an independent pricing

 

--------------------------------------------------------------------------------


 

service; unless the security was added to or deleted from an index after the
close of trading, in which case the price will be the opening price for that
security on the next business day after the announcement of the addition or
deletion.

 

Debt Securities - the current market value of the debt security will be the
price determined by Mellon as of the close of the day of trading according to
the Securities and Exchange Commission’s Rule 17a-7(b)(4) under the Investment
Company Act of 1940. Debt securities that are not reported securities or traded
on an exchange, will be valued based on an average of the highest current
independent bids and the lowest current independent offers on the day of cross
trading.  Mellon will use reasonable inquiry to obtain such prices from at least
three independent sources that are brokers or market makers.  If there are fewer
than three independent sources to price a certain debt security, the closing
price quotations will be obtained from all available sources.

 

IV.                               The Allocation Method

 

Direct cross-trade opportunities will be allocated among potential buyers or
sellers of debt or equity securities on a pro-rata basis.  With respect to
equity securities, please note Mellon imposes a trivial dollar amount constraint
to reduce excessive custody ticket charges to participating accounts.

 

V.                                    Other Procedures Implemented by Mellon for
its Cross-Trading Practices

 

Mellon has developed certain internal operational procedures for cross-trading
debt and equity securities.  These procedures are available upon request.

 

--------------------------------------------------------------------------------
